Citation Nr: 1045495	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  The appeal is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  
The Veteran's service treatment records do not include any 
diagnosis of hearing loss, and the Veteran scored 15 out of 15 on 
an August 1956 military separation whispered voice test.  
However, the Director of the VA Compensation and Pension Service 
has stated that whispered voice tests "cannot be considered as 
reliable evidence that hearing loss did or did not occur.  
Whispered voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."  VBA Training Letter 211D (10-02), dated 
March 18, 2010.  Moreover, even though disabling hearing loss may 
not be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Accordingly, the lack of an in-service diagnosis of hearing loss 
does not preclude the Veteran from establishing service 
connection in this case.

In addition, the evidence of record clearly demonstrates that the 
Veteran had significant noise exposure during military service.  
The Veteran's DD Form-214 clearly demonstrates that he served in 
a field artillery battery in the United States Marine Corps, and 
the Veteran has submitted multiple photographs of himself during 
military service which show him standing next to artillery 
pieces.  Accordingly, there is evidence of in-service exposure to 
hazardous noise.  In addition, a March 2008 VA audiological 
report stated that the Veteran had moderate to profound 
sensorineural hearing loss in the right ear and mild to profound 
sensorineural hearing loss in the left ear.  Thus, there is 
evidence of in-service noise exposure and a current diagnosis of 
bilateral hearing loss.  As such, a VA audiological examination 
is required to determine whether the currently diagnosed 
bilateral hearing loss is related to military service.  38 C.F.R. 
§ 3.159(c)(4) (2010).

Such an examination was provided to the Veteran in August 2008.  
However, the examiner concluded that an etiological opinion could 
not be given without resort to speculation due to inconsistencies 
in the Veteran's reported history, as well as inconsistent 
audiometric test results which were indicative of exaggeration.  
Since the August 2008 VA audiological examination, the Veteran 
has stated that he was nervous during the examination, was 
confused by the manner in which the questions were asked, and 
likely mixed up his information.  In an October 2008 statement, 
the Veteran's representative requested that the Veteran be given 
the benefit of the doubt and provided with another VA 
audiological examination to rectify these inconsistencies.  Given 
the evidence of the Veteran's in-service noise exposure, the 
current diagnosis of hearing loss, and the inability of the 
August 2008 VA examiner to provide an opinion without resort to 
speculation, the Board finds that this request is reasonable.  As 
such, a new medical examination is in order to determine whether 
the Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  38 C.F.R. §§ 3.159, 3.326 (2010); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any hearing loss found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  The examiner must obtain a 
detailed history of in-service and post-
service noise exposure.  All testing, to 
include an audiogram, must be performed.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any hearing loss found is related 
to the Veteran's period of military 
service.  The examiner is reminded that VA 
laws and regulations do not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  A complete rationale for 
all opinions must be provided.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.


3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


